
	
		I
		112th CONGRESS
		1st Session
		H. R. 1683
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Gingrey of
			 Georgia (for himself, Mrs. McMorris
			 Rodgers, Mr. Upton,
			 Mr. Pitts,
			 Mr. Harper, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To restore the longstanding partnership between States
		  and the Federal Government in managing the Medicaid program.
	
	
		1.Short titleThis Act may be cited as the
			 State Flexibility Act.
		2.Repeal of
			 Medicaid and CHIP maintenance of effort requirements under ARRA and
			 PPACA
			(a)Repeal of ARRA
			 Medicaid MOESubsection (f) of section 5001 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by striking
			 paragraph (1).
			(b)Repeal of PPACA
			 Medicaid MOESection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by striking subsection (gg).
			(c)Repeal of PPACA
			 CHIP MOESection 2105(d)(3) of the Social Security Act (42 U.S.C.
			 1397ee(d)(3)) is amended—
				(1)by striking
			 subparagraph (A);
				(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
				(3)in the paragraph
			 heading, by striking Continuation of eligibility standards for children until October 1,
			 2019 and inserting Continuity of
			 coverage.
				(d)Conforming
			 amendments
				(1)Section 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended by striking paragraph
			 (74).
				(2)Effective January
			 1, 2014, the paragraph (14) of section 1902(e) added by section 2002(a) of
			 Public Law 111–148 is amended by striking the third sentence of subparagraph
			 (A).
				(e)Effective
			 dateExcept as provided in subsection (d)(2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
			
